UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7107


LAMARR BARTHELL DINGLE,

                    Petitioner - Appellant,

             v.

DIRECTOR OF THE DEPARTMENT OF CORRECTIONS,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Gerald Bruce Lee, District Judge. (1:16-cv-00023-GBL-IDD)


Submitted: November 21, 2017                                      Decided: January 12, 2018


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Remanded by unpublished per curiam opinion.


Lamarr Barthell Dingle, Appellant Pro Se. Leah A. Darron, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Lamarr Barthell Dingle seeks to appeal the district court’s order denying relief on

his 28 U.S.C. § 2254 (2012) petition. The district court’s order was entered on the docket

on April 28, 2017. The notice of appeal was filed on August 15, 2017, * after the

applicable 30-day appeal period had expired. See 28 U.S.C. § 2107(a) (2012); Fed. R.

App. P. 4(a)(1)(A). However, contemporaneously with the filing of his notice of appeal,

Dingle asserted in a letter to the district court that he did not timely receive notice of the

entry of the April 28 order. We construe this letter as a motion to reopen the appeal

period.    See Fed. R. App. P. 4(a)(6)(A).         Because the 30-day appeal period is

jurisdictional, Bowles v. Russell, 551 U.S. 205, 214 (2007), we remand the case for the

limited purpose of allowing the district court to determine whether to reopen the time to

file an appeal, pursuant to Rule 4(a)(6). The record, as supplemented, will then be

returned to this court for further proceedings.

                                                                               REMANDED




       *
        For the purpose of this appeal, we assume that the date appearing on the notice of
appeal is the earliest date it could have been properly delivered to prison officials for
mailing to the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266 (1988).


                                              2